COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-15-00169-CR


FELTON L. GRAY                                                      APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE


                                     ----------

        FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
                      TRIAL COURT NO. 0929056D

                                     ----------

                   MEMORANDUM OPINION 1 AND
              JUDGMENT PERMANENTLY ABATING APPEAL
                                     ----------

        Appellant Felton L. Gray has died. He timely perfected this appeal in May

2015.       On August 10, 2015, we received an affidavit from the custodian of

records for the Correctional Managed Care Department of Health Information

Management of the University of Texas Medical Branch of the Texas Department

of Criminal Justice. A death certificate accompanied the affidavit. The affidavit


        1
        See Tex. R. App. P. 47.4.
and death certificate both provide that Appellant died on July 13, 2015 while in

custody.

       The death of an appellant in a criminal case deprives this court of

jurisdiction. 2   Under these circumstances, the appropriate disposition is

permanent abatement of the appeal. 3 Accordingly, on the court’s own motion, it

is ordered that this appeal is permanently abated.



                                                     PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 28, 2015




       2
       Molitor v. State, 862 S.W.2d 615, 616 (Tex. Crim. App. 1993); Glawson v.
State, No. 02-12-00381-CR, 2013 WL 362791, at *1 (Tex. App.—Fort Worth Jan.
31, 2013, no pet.) (mem. op., not designated for publication).
       3
        See Tex. R. App. P. 7.1(a)(2).


                                         2